Citation Nr: 1640643	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  16-01 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to November 1990.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The October 2013 rating decision granted service connection for PTSD and assigned a 30 percent disability rating. 

Subsequent to the issuance of the December 2015 Statement of the Case, the Veteran submitted additional statements and evidence, for which a waiver of initial RO consideration was provided.  See August 2016 statement from Veteran's representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's PTSD disability is manifested by total occupational and social impairment.

2.  As a 100 percent ("total") schedular rating for the Veteran's only service-connected disability, PTSD, will be awarded for the entire rating period on appeal based on a finding of total occupational impairment, leaving no rating period where the schedular rating is "less than total," the issue of entitlement to a TDIU is rendered moot for the entire rating period.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 100 percent for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for his only service-connected disability, PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The issue of entitlement to an initial rating for PTSD in excess of 30 percent has been considered with respect to VA's duties to notify and assist.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the favorable outcome of the appeal, which is a full grant of benefits sought (i.e., a 100 percent ("total") schedular disability rating for PTSD), the appeal has been substantiated, obviating the need for further discussion of how VA fulfilled the duties to notify and assist with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Additionally, as there remains no question of law or fact to decide regarding TDIU because there remains no rating "less than total" for TDIU eligibility as required by 38 C.F.R. § 4.16, the issue of entitlement to a TDIU will be dismissed as moot; therefore, there is no need to discuss how VA fulfilled the duties to notify and assist with respect to that issue. 


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2015). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here the disability has not significantly changed and a uniform evaluation is warranted. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

In this case, the Board has considered all the evidence of record, lay and medical, as it bears on the issue of rating.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation). 

The Veteran is in receipt of a 30 percent disability rating for PTSD under Diagnostic Code 9411 for the entire rating period on appeal.  A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  38 C.F.R. § 4.130.

In applying the above criteria, the Board notes that, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so).

In determining the level of impairment under 38 C.F.R. § 4.130, a rating specialist is not restricted to the symptoms provided under the diagnostic code, and should consider all symptoms which affect occupational and social impairment, including those identified in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV or DSM 5).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to those listed in that diagnostic code, the appropriate, equivalent rating is assigned.  See Mauerhan, 16 Vet. App. 436.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-5 is applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a) (2015).


Rating Analysis for PTSD

The Veteran essentially contends that his PTSD disability is more severe than what is contemplated by the currently assigned 30 percent disability rating.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether a 100 percent rating is more nearly approximated for the Veteran's PTSD disability for the entire initial rating period on appeal.

The evidence includes an August 2013 VA examination.  During the evaluation, the Veteran reported that he had 3 sons from a previous marriage.  He was now with his current girlfriend of 8 years and they had 3 children.  It was indicated that, after service, the Veteran had at least 12 jobs since 2005.  He reported losing one job because when he returned to the job after a work-related injury, he tested positive for cocaine and was fired.  The Veteran stated, "I work at a job and then it just gets too hard and I leave."  The examiner noted that the Veteran "downplayed the role of drugs in firings."  Since 1993, it was indicated that the Veteran worked as truck driver and heavy equipment.  He drove buses in public transportation.  He stopped driving in February 2012 due to seizure condition and his commercial driver's license was revoked.  The examiner indicated that the Veteran had symptoms of depressed mood and disturbances of motivation and mood.  The examiner further stated that the Veteran's level of occupational and social impairment with regard to his PTSD was "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

VA treatment records include a December 2012 VA neurology note (in Virtual VA), where the Veteran was seen for seizures.  The Veteran had recently had a seizure and also indicated feeling stressed a lot and recalling his military sexual trauma.  After performing a neurological examination and laboratory testing, the VA neurologist (Dr. L.) indicated that the Veteran had "possible post-traumatic" seizure disorder.  It was also indicate that the Veteran may have pseudo seizure disorder.  
In a November 2013 VA psychology note.  The VA psychologist conducted a mental status examination and interviewed the Veteran.  It was then noted that the Veteran was "not psychiatrically stable at this time."  The Veteran was preoccupied with blaming others for his lack of progress in treatment. He was also preoccupied with his service connection PTSD rating, likely as a result of financial stressors related to child support payments, loss of license, and difficulty finding employment.  The VA psychologist indicated that the Veteran was
"unlikely to be able to manage even minimal demands of a job at this time."

The evidence also includes a June 2016 private psychiatric evaluation from 
Dr. J. M.  The report indicated that Dr. J. M. interviewed the Veteran and reviewed the claims file.  By history, Dr. J. M. noted that the Veteran was diagnosed with Axis I Major depressive episode with psychotic features while on active duty, and then, in August of 2002, he was admitted to the Bronx VA medical center ER after cutting himself with a razor blade.  In August 2012, the Veteran told a VA psychologist that he had been sexually assaulted by other servicemen after a night out at the NCO club, saying that this was the first and only time he had told anyone about the incident.  The VA psychologist diagnosed PTSD via MST and Major Depressive Disorder, by history.  Dr. J. M. indicated that the Veteran had been seen by multiple providers at the VA medical center and had consistently been assigned GAF scores centering around 50.  He reported mistrust of others, nightmares, intrusive thoughts about the MST, hypervigilance, a reduced sense of safety, and a fear of being assaulted again.  His highest GAF score was 62 when he was seen in June of 2013 and his lowest GAF score was 46 later than same year.

Based on an interview with the Veteran and after a review of the record, Dr. J. M. stated the following:

"I believe the veteran does indeed have PTSD.  I also believe that the Depressive Disorder of record is concomitant and directly related to PTSD.  His cannabis dependency is also directly related to PTSD. Finally, I believe these mental health conditions have imposed very severe limitations of social and occupational functioning since at least 2012 forward to the point where he would be unable secure or follow a substantially gainful occupation, including those which require non-exertional activities, such as communicating, remembering and following instructions, using judgment, adapting to changes and
dealing with people, including supervisors, co-workers, and the public."

This opinion was noted by Dr. J. M. to be supported by the evidence in the claims file, which was specifically indicated and thoroughly discussed in the report.  In sum, Dr. J. M. indicated that the Veteran had PTSD and Depressive Disorder (directly related to PTSD).  Further, the Veteran's cannabis dependency was also directly related to PTSD.  Dr. J. M. opined that these mental health conditions "imposed very severe limitations of social and occupational functioning since at least 2012 forward."  Additionally, the Veteran was noted to have experienced nearly constant depression with suicidal ideation since the early 1990s, extending to the present.

In a second August 2016 report, Dr. J. M. discussed the etiology of the Veteran's seizures and the effect of the Veteran's mental condition on those seizures.  From a review of the entire record, it was noted that the Veteran was in a significant motor vehicle accident in 1994.  As a result of the accident, he was in the hospital for two weeks and had a cranial fracture which was repaired with a plate.  Subsequent to that hospitalization, there was no indication in the record that the Veteran had any seizure activity until 2012.  The Veteran's seizure activity started in 2012 while he was employed by the a transportation system company.  These seizures led to his termination by that company and ultimately resulted in the loss of his commercial driver's license.

As noted in the June 2016 report, Dr. J. M. indicated that the Veteran had lost 10-15 jobs between 2005 and 2010.  During this time, he also reported numerous broken relationships and significant frustration and stress.  Dr. J. M. indicated that he had reviewed the reports of Dr. L., a consulting VA neurologist.  Dr. L.'s diagnosis for the etiology of the seizures was "probable post-traumatic" seizure with the noted trauma being the motor vehicle accident in 1994.  Dr. J. M. explained that the manner in which the diagnosis was made indicated that Dr. L. was not making a definitive diagnosis, but was making a diagnosis of exclusion.  In fact, his later notes, Dr. L. questioned his diagnosis of post-traumatic seizure by including the possibility of "pseudoseizure."  Dr. J. M. explained that a pseudoseizure was an antiquated description of seizures that were now described as Non-Epileptic Seizures.  In the DSM V, this type of seizure was noted to be classified as a somatoform disorder.  As explained by Dr. J. M., a somatoform disorder is a mental illness which can cause bodily symptoms, such as those described in the medical record concerning the Veteran's seizures.

In light of the significant length of time between the 1994 trauma and the onset of the seizures, and the lack of a definitive diagnosis of the etiology of the seizures by the neurologist, Dr. J. M. opined that "it is at least as likely as not that the seizures which occurred in 2012 were caused by the extreme stress this veteran was under for at least 7 years before they started."  This opinion was further buttressed by the fact that the treatment for post-traumatic seizures did not effectively resolve the seizure condition.  This made it much more likely that the root cause of these seizures was the Veteran's current mental condition as opposed to a remote motor vehicle accident.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD results in total occupational and social impairment.  As discussed in the private psychiatric examinations above, the Veteran's PTSD has manifested symptoms of depression, suicidal ideation, anxiety, nightmares and flashbacks, and social isolation.  See
 38 C.F.R. § 4.130, Diagnostic Code 9411.  Moreover, the Board notes that 
Dr. J. M.'s June 2016 report and the November 2013 VA psychology note both indicated that the Veteran was unlikely to be able to manage even minimal demands of a job, which suggests total occupational impairment. 

Regarding social impairment, the Veteran has maintained that he has difficulty maintaining relationships and that he has limited to no contact with his children.  In the June 2016 report from Dr. J. M., the Veteran indicated that he had 6 children from 2 marriages; however, he noted that none of his children spoke to him and that they were all angry with him.  Further, the Veteran notified VA that he was living in his ex-wife's truck, but recently became homeless.  

Moreover, although the evidence suggests that the Veteran's occupational impairment is related to his seizures, Dr. J. M. thoroughly explained why the Veteran's seizures were a somatoform disorder (mental disorder) brought on by his psychiatric disability, and not epileptic seizures.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a rating of 100 percent for PTSD is warranted for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

TDIU Laws and Analysis

A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1) (2015). Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating. 
38 C.F.R. § 3.340 (a)(2) (2015).

The Veteran has only one service-connected disability, PTSD, and this provides the basis for the 100 percent schedular rating.  Bradley v. Peake, 22 Vet. App. 280 (2008).  As such, there remains no rating period where the schedular rating is "less than total," as required for a TDIU.  See 38 C.F.R. § 4.16 (a).  For this reason, the question of whether the Veteran is entitled to an award of TDIU is rendered moot by the grant of a 100 percent schedular ("total") rating for PTSD, leaving no question of law or fact to decide regarding the TDIU issue.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.


ORDER

A 100 percent rating for PTSD is granted for the entire initial rating period on appeal.

The appeal on the issue of a TDIU, having been rendered moot, is dismissed.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


